Citation Nr: 1012622	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-17 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date earlier than 
June 27, 2001 for the grant of service connection for 
tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for chronic fatigue 
syndrome (CFS), previously claimed as fatigue.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for irritable bowel 
syndrome (IBS), previously claimed as a stomach disorder due 
to an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left knee condition.

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right knee 
condition.

6.  Entitlement to service connection for an acquired 
psychiatric condition to include posttraumatic stress 
disorder (PTSD).

7.  Entitlement to service connection for bilateral pes 
planus.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as dysentery, indigestion, 
cramps and nausea due to an undiagnosed illness.

9.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

10.  Entitlement to service connection for dyssomina, 
claimed as sleep difficulties, due to an undiagnosed 
illness.

11.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1983 to July 
1991, including service in Saudi Arabia from August 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the Veteran's 
requests to reopen his service connection claim for CFS and 
IBS.  This rating decision denied the Veteran's service 
connection claims for PTSD, pes planus, GERD, memory loss 
and dyssomina.  This rating decision also granted his 
service connection claim for tinnitus, effective June 27, 
2001.

In addition, the Veteran appeals from an August 2008 rating 
decision of the same RO which denied his requests to reopen 
his service connection claim for a bilateral knee condition.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2009 RO (Video Conference) hearing.  
A copy of that hearing transcript has been associated with 
the claims file.

In a January 2001 letter, the Veteran appears to file an 
informal claim seeking compensation for a birth defect for 
his child.  This matter is referred to the RO for initial 
development and adjudication.

The issues of entitlement to service connection for a left 
knee condition, bilateral pes planus and GERD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.





FINDINGS OF FACT

1.  The earliest document that may be accepted as a service 
connection claim for tinnitus is an informal claim filed by 
the Veteran and received by the VA on June 27, 2001.

2.  A September 1995 rating decision denied the Veteran's 
service connection claim for CFS, previously claimed as 
fatigue due to an undiagnosed illness, as the competent 
medical evidence was negative for a nexus between any such 
disability and service or evidence that the disability 
manifested to a 10 percent degree within the statutory time 
period after Persian Gulf service; this claim was 
readjudicated in an August 1997 rating decision to ensure 
compliance with new VA regulations regarding undiagnosed 
illnesses.

3.  Evidence received since the August 1997 rating decision 
denying a service connection claim for CFS, previously 
claimed as fatigue due to an undiagnosed illness, does not 
relate to an element of the claim that was found to be 
lacking and does not raise a reasonable possibility of 
substantiating the claim.

4.  A September 1995 rating decision denied the Veteran's 
service connection claim for IBS, previously claimed as a 
stomach disorder due to an undiagnosed illness, as competent 
medical evidence was negative for a nexus between any such 
disability and service or evidence that the disability 
manifested to a 10 percent degree within the statutory time 
period after Persian Gulf service; this claim was 
readjudicated in an August 1997 rating decision to ensure 
compliance with new VA regulations regarding undiagnosed 
illnesses.

5.  Evidence received since the August 1997 rating decision 
denying a service connection claim for IBS, previously 
claimed as a stomach disorder due to an undiagnosed illness, 
does not relate to an element of the claim that was found to 
be lacking and does not raise a reasonable possibility of 
substantiating the claim.

6.  A December 1991 rating decision denied the Veteran's 
claim for service connection for a left knee condition as 
the competent medical evidence of record did not establish 
the existence of a current disability; the Veteran's 
requests to reopen this service connection claim were denied 
in a September 1995 rating decision and in an August 2003 
rating decision.

7.  Evidence received since the August 2003 rating decision 
denying the Veteran's request to reopen a service connection 
claim for a left knee condition does relate to an element of 
the claim that was found to be lacking and does raise a 
reasonable possibility of substantiating the claim.

8.  A December 1991 rating decision denied the Veteran's 
claim for service connection for a right knee condition as 
the competent medical evidence of record did not establish 
the existence of a current disability; the Veteran's 
requests to reopen this service connection claim were denied 
in a September 1995 rating decision and in an August 2003 
rating decision.

9.  Evidence received since the August 2003 rating decision 
denying a service connection claim for a right knee 
condition does not relate to an element of the claim that 
was found to be lacking and does not raise a reasonable 
possibility of substantiating the claim.

10.  The Veteran was not exposed to actual combat during 
service and his reported non-combat related stressors have 
not been verified.

11.  The competent evidence of record shows that that an 
acquired psychiatric condition was not present in service, 
was not present at discharge from service, had not been 
continuous since discharge from service, did not manifest to 
a compensable degree within one year of service separation, 
and that there was no nexus between the Veteran's current 
acquired psychiatric condition and service.

12.  The Veteran does not suffer from a current memory loss 
disability.

13.  The competent evidence of record shows that that 
dyssomina was not present in service, was not present at 
discharge from service, had not been continuous since 
discharge from service, did not manifest to a compensable 
degree within one year of service separation, that there was 
no nexus between the Veteran's current dyssomina and service 
and that there was no nexus between his current dyssomina 
and another condition for which service connection had been 
granted.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 21, 
2001 for the Veteran's service-connected tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2009).

2.  The August 1997 rating decision denying service 
connection for CFS, previously claimed as fatigue due to an 
undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

3.  Evidence received since the August 1997 rating decision 
denying service connection for CFS, previously claimed as 
fatigue due to an undiagnosed illness, is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The August 1997 rating decision denying service 
connection for IBS, previously claimed as a stomach disorder 
due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

5.  Evidence received since the August 1997 rating decision 
denying service connection for IBS, previously claimed as a 
stomach disorder due to an undiagnosed illness, is not new 
and material and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

7.  The August 2003 rating decision that denied reopening of 
service connection for a left knee condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

8.  Evidence received since the August 2003 rating decision 
denial of reopening of service connection for a left knee 
condition is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

9.  The August 2003 rating decision that denied reopening of 
service connection for a right knee condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

10.  Evidence received since the August 2003 rating decision 
denial of reopening of service connection for a right knee 
condition is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

11.  The criteria for entitlement to service connection for 
an acquired psychiatric condition to include PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

12.  The criteria for entitlement to service connection for 
a memory loss condition have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

13.  The criteria for entitlement to service connection for 
dyssomina have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The courts have held that where the underlying claim for 
service connection has been granted and there is 
disagreement as to downstream questions, the claim has been 
substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The instant appeal for 
an earlier effective date arises from the Veteran's 
disagreement with the effective date and rating established 
with the grant of service connection.  The courts' reasoning 
in Hartman and Dunlap leads to the conclusion that further 
VCAA notice is not required in this claim.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary 
to establish entitlement to the underlying benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice in letters dated 
in April 2002, January 2008 and March 2009.

The March 2009 letter informed him of the evidence required 
to substantiate his requests to reopen his claims for 
service connection for CFS and IBS and a January 2008 letter 
informed him of the evidence required to substantiate his 
requests to reopen his service connection claim for a right 
knee condition.  An April 2002 letter informed him of the 
evidence required to substantiate his service connection 
claims for a nervous condition, memory loss and dyssomina.  
These letters informed him of what evidence VA would obtain, 
what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  In addition, these letters 
informed him that he should submit any information relevant 
to his claims.  These letters provided proper notice to the 
Veteran in accordance with Pelegrini, although the March 
2009 letter had been provided after the initial adjudication 
of the Veteran's claims.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra.  

The Veteran has substantiated his status as a veteran.  With 
regard to the Veteran's requests to reopen his service 
connection claims for CFS and IBS, the remaining elements of 
proper Dingess notice were provided in the March 2009 
letter, after the initial adjudication of the Veteran's 
claims.  The timing deficiency with regard to this March 
2009 letter was cured by the readjudication of the Veteran's 
requests to reopen his service connection claims for CFS and 
IBS in a May 2009 SSOC.  Mayfield v. Nicholson, supra.

With regard to the Veteran's service connection claims for 
an acquired psychiatric disorder, memory loss and dyssomina, 
an April 2002 letter provided pre-adjudication notice with 
regard to the second and third elements of proper Dingess 
notice.  Notice with regards to the remaining elements of 
proper Dingess notice has not been provided with respect to 
these service connection claims.  However, as these service 
connection claims are being denied, and no rating or 
effective date is being assigned, the Veteran has suffered 
no prejudice from the deficiency with regard to these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The March 2009 letter also informed the Veteran that his 
claims for service connection for CFS and IBS had been 
previously denied, however, this letter omitted the August 
1997 rating decision that again denied these claims.  This 
letter did inform him of the need for new and material 
evidence to reopen these claims, provided regulatory 
definitions of "new" and "material" and informed him of the 
bases for the prior denials.  This letter provided the 
proper  notice in accordance with Kent, and the timing 
deficiency was cured by the readjudication of these claims 
in the May 2009 SSOC.  Mayfield v. Nicholson, supra.

The January 2008 letter also informed the Veteran that his 
claim for service connection for a right knee condition had 
been previously denied, however, this letter omitted the 
August 2003 rating decision that again denied these claim.  
This letter did inform him of the need for new and material 
evidence to reopen these claims, provided regulatory 
definitions of "new" and "material" and informed him of the 
bases for the prior denials.  

The inaccurate dates in the January 2008 and March 2009 
letters were not prejudicial as the Veteran had been sent 
copies of the actual rating decisions and he was provided 
accurate information as to the basis for the prior denials.  
A January 2003 rating decision generally discussed the prior 
rating decisions with regard to his service connection claim 
for CFS and IBS and an August 2003 rating decision discussed 
the prior rating decisions with regard to his service 
connection claim for a right knee condition.  While these 
post decisional documents could not provide VCAA notice, it 
should have put the Veteran on notice as to what was 
required.  He has had more than six years since the notice 
in which to submit additional argument and evidence.  He has 
thus had a meaningful opportunity to participate in the 
adjudication of the claims

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a 
claimant obtain records relevant to his claim(s), whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
VA has no duty to provide an examination or obtain a medical 
opinion prior to reopening a claim that has been finally 
denied in a prior decision; that notwithstanding.  38 C.F.R. 
§ 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
relevant portions of his service personnel records, VA 
treatment records and various private treatment records have 
been obtained.  A VA examination has been conducted and a 
sufficient medical opinion has been obtained with regard to 
the Veteran's service connection claims for an acquired 
psychiatric condition, memory loss and dyssomina.  As the 
Veteran's service connection claims for CFS, IBS and a right 
knee condition are not being reopened, VA examinations are 
not required.  38 C.F.R. § 3.159(c)(4)(iii).

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be obtained, the 
Board may proceed with consideration of the Veteran's claim.

Earlier Effective Date for Tinnitus Service Connection Claim

The Veteran contends that he is entitled to an effective 
date earlier than June 27, 2001 for his grant of service 
connection for tinnitus as he intended his January 1992 
service connection claim for hearing loss to also encompass 
this condition.  He stated that he was unaware that tinnitus 
was a distinct condition from hearing loss.

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a Veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the Veteran, it will be considered filed as of 
the date of receipt of the informal claim.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be 
accepted as an informal claim for increased benefits, 
effective from the date received by VA.  38 C.F.R. § 
3.157(b)(2).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992)

A January 1991 service treatment note reflected the 
Veteran's complaints of ringing in his left ear.  Mild left 
ear hearing loss was noted at certain thresholds.

The Veteran filed a formal service connection claim for 
"knee grating sounds [and] pain" in July 1991.  An informal 
service connection claim for left ear hearing loss was filed 
in January 1992.

A VA audiology examination was conducted in February 1992.  
Audiometric testing measured the Veteran's bilateral hearing 
thresholds and recorded his bilateral word recognition 
scores.  High frequency left ear hearing loss and right ear 
hearing within normal limits was noted following this 
examination.  This examination was negative for subjective 
complaints of ear ringing or a diagnosis of tinnitus.

An informal increased rating claim for hearing loss was 
filed in February 1995.

Ringing or roaring in the ears was reported in a September 
1999 private audiology examination and this document was 
received by VA in January 2002.  The Veteran denied 
suffering from tinnitus in a November 2000 private treatment 
note.  An October 2001 VA General Medical examination noted 
that his ears were within normal limits.

The Veteran testified during his September 2009 hearing that 
he had complained about ringing in his ears at discharge, 
that he intended his original service connection claim for 
hearing loss to include tinnitus and that he did not know 
that these were separately diagnosed conditions until 2001 
or 2003.  He also claimed to have told the July 1991 
examiner that he had ringing in both of his ears.

The RO had determined that the earliest document which can 
be construed as a service connection claim for tinnitus was 
a June 27, 2001 informal claim filed by the Veteran.  
Although the January 1991 service treatment note reflects 
the Veteran's complaints of ringing in his ears, this 
document may not serve as an informal benefit claim as a 
formal tinnitus compensation or pension claim had not 
previously been allowed or disallowed.  See 38 C.F.R. § 
3.157.  The September 1999 private treatment note reflecting 
the Veteran's complaints of ringing in his ears was received 
in January 2002, after the currently assigned effective 
date.  See 38 C.F.R. § 3.157(b)(2).

While the Veteran's currently claims that he informed the 
February 1992 VA audiology examiner that he suffered from 
tinnitus, the contemporaneous examination record was 
negative for such complaints.

The Veteran's current claim that he intended his January 
1992 service connection claim for hearing loss to also 
include a claim for tinnitus is not supported by the 
evidentiary record.  This January 1992 informal service 
connection claim clearly stated that it was for hearing 
loss.  In addition, his current claim is directly 
contradicted by the statement contained in his June 2001 
informal service connection claim for tinnitus that he "did 
not realize at the time that this ringing of [his] ears was 
something that should have been reported and examined."

A medical report cannot constitute an original claim for 
service connection. MacPhee v. Nicholson, 459 F.3d 1323, 
1326-27 (Fed. Cir. 2006).  There are no documents in the 
claims file that can be construed as a claim for service 
connection for tinnitus prior to June 27, 2001.

The earliest effective date that can be granted for the 
service connection for a tinnitus is the date of receipt of 
claim, June 27, 2001. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The law is controlling and not the facts. The appeal for an 
earlier effective date than June 27, 2001, for the grant of 
service connection for tinnitus must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet App 426 (1994).

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis and peptic 
ulcers are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service.  This presumption applies to 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service- 
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the Veteran).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability."  A 
"qualifying chronic disability," includes (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a veteran needs to 
show (1) that he or she is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness or multi-symptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multi- symptom illness, such as chronic fatigue syndrome.  
38 C.F.R. § 3.317(a)(2)(i).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Court has found that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required.  Instead, independent evidence that the incident 
occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The Board must make a specific finding as to whether the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 38 
U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion interpreted that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that a veteran have participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  Nothing in the 
language or history of that statute suggested a more 
definite definition.  The issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy must be resolved on a case-by-case basis.  
Satisfactory proof that a veteran engaged in combat with the 
enemy depends on the facts of each case, requires evaluation 
of all pertinent evidence, and assessment of the 
credibility, probative value, and relative weight of the 
evidence. VAOPGCPREC 12-99.

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in 
combat with the enemy may be supported by any evidence which 
is probative of that fact, and there is no specific 
limitation of the type or form of evidence that may be used 
to support such a finding.  VAOPGCPREC 12-99. Evidence 
submitted to support a claim that a veteran engaged in 
combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

CFS New and Material Evidence Claim

A September 1995 rating decision denied the Veteran's 
service connection claim for fatigue due to an undiagnosed 
illness as the competent medical evidence was negative for a 
nexus between any such disability and service nor did the 
evidence establish that the disability manifested to a 10 
percent degree within the statutory time period after his 
Persian Gulf service.  This rating decision is final.  
38 C.F.R. § 7105.

Evidence considered in this September 1995 rating decision 
included the Veteran's service treatment records, portions 
of his service personnel records and VA treatment records 
dated through June 1993.

The Veteran's January 1983 entrance and June 1991 discharge 
examinations were negative for any relevant abnormalities.  
His remaining service treatment records were negative for 
any complaints, treatment or diagnoses of fatigue or CFS.

Complaints of fatigue were noted in a June 1993 VA Persian 
Gulf examination.  He denied exposure to smoke during his 
deployment to the area.  He reported that he began 
experiencing fatigue the previous month, that he must take a 
nap in the late afternoon, that he does not always feel like 
getting up after laying down, and that his activity had 
deceased with his unemployment.  Physical examination was 
negative for any relevant abnormalities.  The examiner noted 
that the Veteran was a well adult male with exogenous 
obesity.

The Veteran's service connection claim for fatigue was 
readjudicated in an August 1997 rating decision to ensure 
compliance with new VA regulations regarding undiagnosed 
illnesses.  Evidence received since the September 1995 
rating decision included VA treatment records dated through 
April 1997.  The August 1997 rating decision continued the 
previous denial.

A request to reopen the Veteran's service connection claim 
for fatigue, now claimed as CFS, was filed in January 2001.  
Evidence received since the August 1997 rating decision 
included VA treatment records dated through July 2008 and 
various private treatment records.  The Veteran offered 
personal testimony at a September 2009 hearing.

The Veteran reported suffering from fatigue, loss of stamina 
and endurance since 1991 in an April 2003 notice of 
disagreement.

The Veteran's service connection claim for CFS was 
previously denied as the evidence was negative for a nexus 
between any such condition and service and the condition did 
not manifest to a 10 percent degree within the statutory 
time period after his Persian Gulf service.  As such, 
competent medical evidence establishing such a nexus or 
establishing that the condition manifested to such a degree 
after the Veteran's Persian Gulf service without a known 
clinical diagnosis is required to reopen the claim.

No such evidence has been submitted.  The Veteran's 
statements regarding his current symptoms and the purported 
onset of these symptoms are consistent with his previous 
reports.

As the additional evidence received since the August 1997 
rating decision's denial is cumulative or duplicative, new 
and material evidence has not been received. The claim is 
therefore not reopened and the appeal must be denied.  38 
U.S.C.A. § 5015(b).

IBS New and Material Evidence Claim

A September 1995 rating decision denied the Veteran's 
service connection claim for IBS, previously claimed as a 
stomach disorder due to an undiagnosed illness, as the 
competent medical evidence was negative for a nexus between 
any such disability and service nor did the disability 
manifest to a 10 percent degree within the statutory time 
period after his Persian Gulf service.  This rating decision 
is final.  38 C.F.R. § 7105.

The evidence considered in this September 1995 rating 
decision included the Veteran's service treatment records, 
portions of his service personnel records and VA treatment 
records dated through June 1993.

The Veteran's January 1983 entrance examination was negative 
for any relevant abnormalities and he denied suffering from 
frequent indigestion or other stomach trouble in the 
accompanying Report of Medical History (RMH).

Complaints of stomach aches and nausea for the past day were 
noted in an October 1987 treatment note.  Physical 
examination noted that his abdomen was soft and supple with 
bowel sounds present in all of the quadrants.  A June 1990 
treatment note reflected the Veteran's complaints of 
gastroenteritis for the past day.  Bowel sounds were present 
on physical examination.  An assessment of rule-out 
gastroenteritis was made and the Veteran was prescribed 
Mylanta to treat his condition.

The Veteran reported experiencing diarrhea and/or vomiting 
while deployed to Saudi Arabia in an undated Desert 
Shield/Storm Out Processing Check List.  This condition was 
noted to have been resolved by the examiner.

A June 1991 discharge examination was negative for any 
relevant abnormalities.

Complaints of abdominal cramping and diarrhea for the past 
day were noted in a December 1991 VA treatment note.  An 
assessment of gastroenteritis was made.

Indigestion that began two years ago after returning from 
the Persian Gulf was noted in a June 1993 VA examination.  
The Veteran reported being seen at the gastrointestinal 
clinic and that he takes Maalox for the condition.  He 
experienced indigestion and heartburn after eating certain 
foods or going a long period between meals.  Physical 
examination noted a grossly obese abdomen.  An impression of 
a well adult male with exogenous obesity was noted.

The Veteran's service connection claim for IBS was 
readjudicated in an August 1997 rating decision in order to 
ensure compliance with new VA regulations regarding 
undiagnosed illnesses.  Additional evidence received since 
the September 1995 rating decision included VA treatment 
records dated through April 1997.

An August 1992 VA upper gastrointestinal barium swallow was 
negative for a hiatus hernia or ulcer disease of the stomach 
or duodenum, and noted no recognized abnormalities.  
Complaints of heartburn particularly after drinking beer 
were noted in an October 1992 VA treatment note.  An 
impression of gastroenteritis was made.

Abdominal cramps and a gastrointestinal spasm were noted in 
a March 1995 VA treatment note.  A diagnosis of IBS was 
noted in an April 1997 VA treatment note.

A request to reopen the Veteran's service connection claim 
for IBS was filed in January 2001.  Evidence received since 
the August 1997 rating decision included VA treatment 
records dated through July 2008 and various private 
treatment records.  The Veteran offered personal testimony 
at a September 2009 hearing.

Complaints of indigestion for the past several years were 
noted in a June 2000 VA treatment note.

Diarrhea, frequent cramps of the lower bowel and irritable-
bowel type symptoms were denied in an October 2001 VA 
General Medical examination.

During a September 2009 hearing, the Veteran testified that 
he suffered from dysentery that subsided after a few days 
while in-service.

The Veteran's service connection claim for IBS had been 
previously denied as the record was negative for competent 
medical evidence establishing a nexus between any such 
condition and service or establishing that the condition 
manifested to a 10 percent degree after his Persian Gulf 
service without a known clinical diagnosis.  As such, 
competent medical evidence establishing such a nexus or 
establishing that the condition manifested to such a degree 
after the Veteran's Persian Gulf service without a known 
clinical diagnosis is required to reopen this claim.

No such evidence has been received.  The Veteran's 
statements regarding his past symptoms are consistent with 
his previous reports.  IBS symptoms were not found at the 
October 2001 VA General Medical examination.  His various 
gastrointestinal symptoms have been attributed to a known 
clinical diagnosis such as IBS.

As the additional evidence received since the August 1997 
rating decision's denial is cumulative or duplicative, new 
and material evidence has not been received.  The claim is 
therefore not reopened and the appeal must be denied.  38 
U.S.C.A. § 5015(b).

Left Knee New and Material Evidence Claim

A December 1991 rating decision denied the Veteran's service 
connection claim for a left knee condition as the competent 
medical evidence was negative for evidence of a current 
disability under VA regulations.  This rating decision is 
final.  38 U.S.C.A. § 7105(c).

The evidence considered in this December 1991 rating 
decision included the Veteran's service treatment records, 
portions of his service treatment records and a November 
1991 VA orthopedic examination.

A January 1983 entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
a trick or locked knee in a January 1983 Report of Medical 
History (RMH).  

A June 1991 discharge examination noted that the Veteran 
suffered from bilateral chondromalacia patella that was 
aggravated by his being overweight.  Physical examination 
noted the presence of crepitus and "poor quad tone."  His 
remaining service treatment records were negative for any 
complaints, treatment or diagnoses of a left knee condition.

A November 1991 VA orthopedic examination reflected the 
Veteran's reports of a cracking sound when he climbs stairs 
and sore joints whenever it was cold.  Stiffness in the 
morning was also reported.  He reported developing painful 
knees while in service and that he attributed the injury to 
running.  Physical examination was negative for joint 
swelling, redness, increased warmth or instability.  There 
was full knee range of motion.  Some crepitus bilaterally 
was noted.  An accompanying knee X-ray noted no significant 
pathology.  Following this examination, a diagnosis of a 
bilateral knee condition manifested by pain with no 
abnormality found was made.

A request to reopen the Veteran's service connection claim 
for a knee condition was filed in February 1995.  Additional 
evidence received since the July 1991 rating decision 
included VA treatment records dated through June 1993.  A 
September 1995 rating decision denied his request to reopen 
this service connection claim as no new and material 
evidence had been received.

A second request to reopen the Veteran's service connection 
claim for a left knee condition was filed in February 2003.  
Additional evidence received since the September 1995 rating 
decision included VA treatment records dated through 
November 2002, an October 2001 VA General Medical 
examination and various private treatment notes.  

The Veteran reported being involved in a motor vehicle 
accident during which he hit his knees against the back of 
the seat in a December 1997 private treatment note.  
Physical examination was negative for joint deformities or 
tenderness.

An October 2001 VA General Medical examination reflected the 
Veteran's history of aching knees and patellofemoral 
syndrome while in-service.  No knee complaints were noted.  
Physical examination noted that his knees were symmetrical 
with no crepitation or instability.  Following this physical 
examination and a review of the Veteran's claims file, the 
examiner opined that the Veteran's knee was normal on 
examination.

A third request to reopen the Veteran's service connection 
claim for a left knee condition was filed in November 2007.  
Additional evidence received since the August 2003 rating 
decision included VA treatment records dated through July 
2008.  The Veteran also provided personal testimony at a 
September 2009 hearing.

Complaints of bilateral knee pain, with the left worse than 
the right, were noted in a January 2006 VA physical therapy 
note.  The examiner noted a May 2005 VA left knee X-ray to 
be radiographically normal and without significant interval 
change.  The provider noted that she should question "old 
trauma to the medial patella tendon with injury/separation 
of some of the [vastus medialis oblique] fibers."

Moderate left knee edema and atrophy of the left vastus 
medialis was noted in a February 2006 VA physical therapy 
treatment note.  A slightly bony protrusion on the medial 
superior pole of the left patella was also noted.  Increased 
pain was reported during the lateralization of the left 
patella.  

The Veteran reported being involved in a motor vehicle 
accident during which he bruised his knee in an April 2007 
VA treatment note.  He also reported that his knees were 
back to their previous condition.

During the September 2009 hearing, the Veteran testified 
that he had occasionally sought treatment for his knee 
condition while in-service and that he was given knee braces 
after service.  He described his knee cap moving "in the 
wrong direction" when he walked or took big steps and that 
he experienced daily knee pain.  He did not seek treatment 
at the VA for these conditions until April 2000.  Knee X-
rays have confirmed that he had been diagnosed with 
arthritis and physicians have told him that his knee 
condition was due to his activities as a paratrooper.

The Veteran's service connection claim for a left knee 
condition had been previously denied as the evidentiary 
record was negative for evidence of a current disability 
under VA regulations.  As such, competent medical evidence 
establishing that Veteran suffers from a current left knee 
condition is required to reopen this claim.

The January and February 2006 VA physical therapy treatment 
notes suggest that the Veteran has a left knee condition, 
including a vastus medialis condition.  These treatment 
notes are new and material evidence and are sufficient to 
reopen the Veteran's service connection claim for a left 
knee condition.  

Accordingly, as new and material evidence has been 
presented, the claim for service connection for a left knee 
condition is reopened, and the appeal is granted to this 
extent.

Right Knee New and Material Evidence Claim

A December 1991 rating decision denied the Veteran's service 
connection claim for a right knee condition as the competent 
medical evidence was negative for evidence of a current 
disability under VA regulations.  This rating decision is 
final.  38 U.S.C.A. § 7105(c).

The evidence considered in this December 1991 rating 
decision included the Veteran's service treatment records, 
portions of his service personnel records and a November 
1991 VA orthopedic examination.  

The Veteran's January 1983 entrance examination was negative 
for any relevant abnormalities and he denied suffering from 
a trick or locked in his accompanying RMH.

Complaints of right knee pain for the past week were noted 
in an April 1983 treatment note.  Specific trauma was denied 
and physical examination revealed pain to the top of the 
patella and crepitus.  An assessment of right knee 
chondromalacia was made and an accompanying knee X-ray was 
negative.  An assessment of a knee contusion was noted in a 
September 1983 treatment note.

A June 1991 discharge examination noted that the Veteran 
suffered from bilateral chondromalacia patella that was 
aggravated by his being overweight.  Physical examination 
noted the presence of crepitus and "poor quad tone."

A request to reopen the Veteran's service connection claim 
for a knee condition was filed in February 1995.  Additional 
evidence received since the July 1991 rating decision 
included VA treatment records dated through June 1993.  A 
September 1995 rating decision denied his request to reopen 
this service connection claim as no new and material 
evidence had been received.

A second request to reopen the Veteran's service connection 
claim for a right knee condition was filed in February 2003.  
Additional evidence received since the September 1995 rating 
decision included VA treatment records dated through July 
2008, an October 2001 VA General Medical examination, an 
April 2003 VA orthopedic examination and various private 
treatment notes.

The Veteran reported being involved in a motor vehicle 
accident during which he hit his knees against the back of 
the seat in a December 1997 private treatment note.  
Physical examination was negative for joint deformities or 
tenderness.

A June 1998 private right knee X-ray was noted to be within 
normal limits.

An October 2001 VA General Medical examination reflected the 
Veteran's history of aching knees and patellofemoral 
syndrome while in-service.  No knee complaints were noted.  
Physical examination noted that his knees were symmetrical 
with some subpatellar crepitation on the right.  Following 
this physical examination and a review of the Veteran's 
claims file, the examiner opined that the Veteran's knee was 
normal on examination.

Complaints of constant right knee pain were noted in an 
April 2003 VA orthopedic examination.  Flare-ups of this 
condition occur with strenuous activity or running.  The 
Veteran denied experiencing a specific injury but noted that 
he developed right knee pain after running in service.  
Physical examination noted full range of motion with pain on 
the extreme.  This examination was negative for inflammatory 
arthritis, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  An accompanying right knee X-ray noted that there 
was no focal degenerative changes or overall change since 
the previous 1991 examination.  Following this physical 
examination and a review of the right knee X-ray, the 
examiner noted that a diagnosis of right knee degenerative 
joint disease was not found.

A third request to reopen the Veteran's service connection 
claim for a right knee condition was filed in November 2007.  
Additional evidence received since the August 2003 rating 
decision included VA treatment notes dated through July 
2008.  The Veteran also provided personal testimony at a 
September 2009 hearing.

A January 2006 VA treatment note reflected the Veteran's 
reports of bilateral knee pain, with the left worse than the 
right.  A May 2005 right knee X-ray was noted to be 
radiographically normal without significant interval 
changes.

The Veteran reported being involved in a motor vehicle 
accident during which he bruised his knee in an April 2007 
VA treatment note.  He also reported that his knees were 
back to their previous condition.

During the September 2009 hearing, the Veteran testified 
that he had occasionally sought treatment for his knee 
condition while in-service and that he was given knee braces 
after service.  He described his knee cap moving "in the 
wrong direction" when he walked or took big steps and that 
he experienced daily knee pain.  He did not seek treatment 
at the VA for these conditions until April 2000.  Knee X-
rays have confirmed that he had been diagnosed with 
arthritis and physicians have told him that his knee 
condition was due to his activities as a paratrooper.

The Veteran's service connection claim for a right knee 
condition had been previously denied as the evidentiary 
record was negative for evidence of a current right knee 
disability.  As such, competent medical evidence 
establishing that the Veteran suffers from a current right 
knee condition is required to reopen his service connection 
claim.

No such evidence has been received.  The Veteran's right 
knee was noted to be radiographically normal in a May 2005 
VA X-ray.  His reports of daily knee pain are insufficient 
to establish the existence of a current right knee 
disability under VA regulations.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain is not a 
separate disability for VA disability compensation 
purposes).  No other competent medical evidence has been 
submitted suggesting that the Veteran suffers from a current 
right knee condition under VA regulations.

As the additional evidence received since the August 2003 
rating decision's denial is cumulative or duplicative, new 
and material evidence has not been received.  The service 
connection claim for a right knee condition is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. § 
5015(b).

Acquired Psychiatric Condition Service Connection Claim

The Veteran contends that service connection for PTSD is 
warranted due to various stressful events that occurred 
while he was serving in the Persian Gulf.

The January 1983 entrance and June 1991 discharge 
examination were negative for any relevant abnormalities.  
His remaining service treatment records were negative for 
any complaints, symptoms, or treatment of any psychiatric 
condition.

The Veteran's DD-214 indicated that he was assigned to 
Company A, 3rd Battalion of the 504th Parachute Infantry 
Regiment (PIR).  His military occupational specialty (MOS) 
was that of an infantryman and he was awarded a parachute 
badge and an expert infantryman badge.

In a November 2000 private treatment note, the Veteran 
denied suffering from depression, anxiety, memory loss, a 
mental disturbance, suicidal ideations, hallucinations or 
paranoia.

An October 2001 VA Persian Gulf War examination reflected 
the Veteran's reports of participating in combat patrols or 
other very dangerous duty while serving in the Persian Gulf.  
He reported being under enemy fire for more than four weeks 
and that he never saw anyone hit by an incoming or outgoing 
round.  He began having trouble sleeping in June 1995.  The 
examiner noted that the Veteran suffered from no illness 
caused by the Gulf War that was identified during this 
examination.

Complaints of intrusive memories, avoidance of thoughts, 
feelings or discussions related to his purported trauma and 
feelings of detachment were reported in an October 2001 VA 
psychological assessment.  Marked hypervigilance, an 
exaggerated startle response, concentration difficulties and 
severe irritability were also reported.  Current suicidal or 
homicidal ideations were denied.  He reported being a team 
leader of a weapons squad in a combat unit, that he felt 
threatened with injury or death while serving in the Gulf, 
and that he was in constant fear regarding the use of 
chemical weapons.  Moderate depression with marked loss of 
satisfaction in activities and interest in other people were 
suggested by his response to a depression inventory.  
Following this examination, diagnoses of chronic PTSD and 
recurrent moderate major depressive disorder (MDD) were 
made.  The examiners noted that the Veteran's symptoms that 
began as a result of his experiences in the Gulf War were 
"substantial".  

In an addendum to the October 2001 VA psychological 
assessment, the Veteran reported the auditory hallucinations 
which were present prior to military service.  The examiner 
noted that a diagnosis of psychotic disorder NOS needed to 
be ruled out.

In a March 2002 stressor statement, the Veteran reported 
that his unit was under constant alert for chemical warfare 
and that a positive test occurred on one occasion but it was 
unknown if he was actually exposed to any chemical agents.  
His base was also under constant alert for SCUD missiles and 
another unit was hit by a missile when he was not on base.  
He was also "bothered" by the fact he had to drink recycled 
water while in the Persian Gulf.

Long-standing psychotic symptoms that have never been 
treated were reported in a June 2002 VA mental health 
treatment note.  The Veteran reported developing auditory 
hallucinations after he began using marijuana as a teenager 
but that these symptoms have continued despite his 
abstinence from alcohol and drugs since 1997.  Visual 
hallucinations and olfactory hallucinations that have been 
present for several years were also reported.  The examiner 
noted that the Veteran's longstanding psychotic symptoms 
predated his depression and that his olfactory 
hallucinations suggested a possible temporal lobe pathology.  
A diagnosis of psychotic disorder NOS was made.

An August 2002 VA electroencephalograph (EEG) was noted to 
be normal.

Probable schizoaffective disorder was assessed in a 
September 2002 VA mental health treatment note.

An October 2002 VA neurology consultation noted that the 
Veteran's hallucinations were more likely than not related 
to psychiatric causes.

An internet article detailing the history of the 3rd 
Battalion of the 504th PIR indicated that the unit was 
deployed to Saudi Arabia in August 1990.  The unit underwent 
extensive training until January 1991 when Operation Desert 
Strom began.  Elements of the unit engaged in various 
operations in and around Iraq, including providing support 
to other units, clearing zones of abandoned Iraqi equipment 
and dead Iraqi soldiers, destroying enemy equipment and 
collecting intelligence.  The unit returned to Fort Bragg in 
April 1991.

A February 2003 letter from the U.S. Armed Services Center 
for Unit Records Research indicated that they were unable to 
locate documentation concerning the purported positive 
chemical reading that occurred while the Veteran was on 
patrol between August and November 1990.

During his September 2009 hearing, the Veteran testified 
that an individual in his unit attempted to commit suicide 
while stationed in the Persian Gulf sometime between August 
and December 1990 and that he was unable to remember the 
name of this individual.  He also reported having a pre-
deployment accident in which he was knocked unconscious 
during training and was subsequently removed from the last 
two or three weeks of training.

The record is negative for evidence that the Veteran was 
exposed to actual combat during his service in the Persian 
Gulf.  While the Veteran's MOS was listed as an infantryman, 
his service record is negative for such combat indicators as 
a Purple Heart or a Combat Infantryman Badge.  His award of 
the Southwest Asia Service Medal was awarded for 
participation in military operations in Southwest Asia 
during the Persian Gulf war, and does not necessarily 
indicate combat service.  See Exec. Order No. 12754, 56 Fed. 
Reg. 11055 (March 15, 1991).

The Veteran's October 2001 reports of being exposed to enemy 
fire and engaging in combat patrols is contradicted by his 
March 2002 stressor statement in which he reported worrying 
about enemy fire but did not indicate such direct exposure.  
Moreover, his reports that his base was under constant alert 
due to possible SCUD missile fire is insufficient to 
establish actual combat exposure as his base, according to 
the Veteran, had not come under direct fire.  The internet 
article detailing the unit history of the 3-504th described 
the Battalion's various actions during the Persian Gulf war 
but was negative for evidence that the Veteran's company was 
exposed to combat or enemy fire.

The Veteran's purported non-combat stressor must therefore 
be verified to support a service connection claim for PTSD.  
No such evidence has been submitted.  A February 2003 
response indicated that the positive chemical reading which 
purportedly occurred while the Veteran was on patrol in 1990 
had not been verified.  His most recent reported stressor, 
namely that some unnamed individual attempted suicide at his 
camp between August and December 1990, is not capable of 
verification as the individual's name and unit could not be 
recalled by the Veteran.

As the evidentiary record is negative for actual combat 
exposure or a verified non-combat stressor, service 
connection for PTSD cannot be granted.

The Veteran has been diagnosed with acquired psychiatric 
disorders other than PTSD, including psychosis NOS and 
schizoaffective disorder.  In order for the Veteran's 
current acquired psychiatric condition to be recognized as 
service connected, the competent medical evidence of record 
must establish a link between this condition and an in-
service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
Shedden and Hickson, both supra.

The competent medical evidence of record is insufficient to 
establish service connection for the Veteran's currently 
diagnosed acquired psychiatric condition.  His June 1991 
discharge examination was negative for any relevant 
abnormalities.  The first clinical evidence of a psychiatric 
condition was in October 2001, more than 10 years after the 
Veteran's service.  The Veteran has not alleged a continuity 
of symptomatology since service.

An October 2001 VA psychological assessment related the 
Veteran's diagnosed MDD to his Gulf War service.  However, 
there is no indication that the psychological examiner 
reviewed the Veteran's service treatment records prior to 
rendering this opinion.  The Court has held that a post-
service reference to injuries sustained in service, without 
a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999).  In addition, no rationale was provided for this 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and 
conclusions is not entitled to any weight).  This opinion is 
therefore entitled to little, if any, weight.

The Veteran contends that he suffers from an acquired 
psychiatric condition due to his service.  If an acquired 
psychiatric condition was shown in service and at any time 
thereafter, a nexus to service could be conceded.  38 C.F.R. 
§ 3.303(b).  The contemporaneous record, however, shows no 
findings of such a condition at service discharge.  Hence 
the evidence is against finding that an acquired psychiatric 
condition was present during service.

The Veteran is not competent to opine as to the etiology of 
his current acquired psychiatric condition.  While a 
layperson can provide evidence as to some questions of 
etiology or diagnosis, the question of a medical 
relationship between his acquired psychiatric condition and 
service, which would require more than direct observation to 
resolve, is not in the category of questions that lend 
themselves to resolution by lay observation.  Cf. Jandreau 
and Barr, both supra; Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  Thus, the Veteran is not competent to opine on 
this question, and his statements asserting a relationship 
between his current acquired psychiatric condition and 
service are not probative as to this question.

As the evidence is against finding a nexus between an 
acquired psychiatric condition and service, reasonable doubt 
does not arise and the claim is denied.  38 U.S.C.A. 
§5107(b).

Memory Loss Service Connection Claim

The Veteran contends that he suffers from memory loss due to 
his service.

The Veteran's January 1983 entrance and June 1991 discharge 
examinations were negative for any relevant abnormalities.  
His remaining service treatment records were negative for 
any complaints, treatments or diagnoses of memory loss.

An October 2001 VA General Medical examination reflected the 
Veteran's reports of short-term memory loss.  Mental status 
examination noted that his short-term memory was good for 
the events of this day and the events leading to this day.  
He was also "crisp and clear" in remote events.

During his September 2009 hearing, the Veteran testified 
that his memory loss was a symptom of his mental health 
condition.  The Veteran's representative indicated that his 
memory loss was not a separate condition but was inclusive 
in the Veteran's service connection claim for an acquired 
psychiatric condition.  His representative declined to 
specifically withdraw this claim.

There is no competent medical evidence establishing that the 
Veteran currently suffers from a memory loss disability.  An 
October 2001 VA examination was negative for any such 
condition and found that his short-term and long-term memory 
was intact.  The remaining evidentiary record is also 
negative for such a condition.  The Court has held that 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  As a current 
disability has not been diagnosed, the Veteran's service 
connection claim for memory loss cannot be granted.

Dyssomina Service Connection Claim

The Veteran's January 1983 entrance and June 1991 discharge 
examinations were negative for any relevant abnormalities.  
His remaining service treatment records were negative for 
any complaints, treatments or diagnoses of dyssomina.

An October 2001 VA General Medical examination reflected the 
Veteran's reports of sleep difficulties, feeling restless 
and remote nightmares.  The examiner noted that no 
pathologic pattern was mentioned in this examination and 
that his complaints were episodic.  Following this 
examination and a review of the Veteran's claims file, a 
diagnosis of mild dyssomina not otherwise specified (NOS) 
was made.

The Veteran testified during his September 2009 hearing that 
his dyssomina was a symptom of his mental health condition.  
The Veterans' representative indicated that this dyssomina 
was not a separate condition but was inclusive in his 
service connection claim for an acquired psychiatric 
condition.  His representative declined to specifically 
withdraw this claim.

The Veteran has a current disability as he has been 
diagnosed with mild dyssomina, NOS.  In order for the 
Veteran's current dyssomina condition to be recognized as 
service connected, the competent medical evidence of record 
must establish a link either between this condition and an 
in-service injury or disease or must establish a link 
between this condition and a condition for which service 
connection has been granted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310; Shedden and Hickson, both supra.

The competent medical evidence of record is insufficient to 
establish service connection for the Veteran's currently 
diagnosed dyssomina.  His June 1991 discharge examination 
was negative for any relevant abnormalities.  The first 
clinical evidence of dyssomina was in October 2001, more 
than 10 years after the Veteran's service.  The Veteran has 
not alleged a continuity of symptomatology since service.  
No competent medical evidence has been submitted linking 
this condition with the Veteran's service.

In addition, secondary service connection for dyssomina is 
not warranted as the Veteran is not service connected for an 
acquired psychiatric condition.  38 C.F.R. § 3.310.

The Veteran is not competent to opine as to the etiology of 
his dyssomina.  While a layperson can provide evidence as to 
some questions of etiology or diagnosis, the question of a 
medical relationship between his dyssomina and service, 
which would require more than direct observation to resolve, 
is not in the category of questions that lend themselves to 
resolution by lay observation.  Cf. Jandreau, Barr and 
Woehlaert, all supra.  Thus, the Veteran is not competent to 
opine on this question, and his statements asserting a 
relationship between his current dyssomina and service are 
not probative as to this question.

As the evidence is against finding a nexus between dyssomina 
and service, reasonable doubt does not arise and the claim 
is denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to an effective date earlier than June 27, 2001 
for the award of service connection for tinnitus is denied.

New and material evidence not having been received, the 
service connection claim for CFS is not reopened.

New and material evidence not having been received, the 
service connection claim for IBS is not reopened.

New and material evidence having been received, the service 
connection claim for a left knee condition is reopened.

New and material evidence not having been received, the 
service connection claim for a right knee condition is not 
reopened.

Entitlement to service connection for an acquired 
psychiatric disorder is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for dyssomina is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.

The Veteran has claimed to have incurred a left knee injury 
while in-service due to his paratrooper activities and to 
have suffered from such a condition since service.  Post-
service treatment records document that he may suffer from a 
current left knee condition and establish his involvement in 
at least two motor vehicle accidents during which he may 
have injured his left knee.  A VA orthopedic examination is 
necessary to determine whether the Veteran suffers from a 
current left knee condition that is related to his service.

The Veteran has also reported suffering from bilateral pes 
planus since service and that he has mostly self-treated for 
the condition.  Complaints of right foot pain were noted in 
a January 1988 treatment note and he was given shoe inserts 
in September 2000 due to a bilateral flat foot condition.  A 
VA podiatry examination is required to determine whether the 
Veteran suffers from current bilateral pes planus that is 
related to his service.

A VA examination is also required for the Veteran's service 
connection claim for GERD.  He has reported suffering from 
GERD continuously since service and that his symptoms have 
worsened since that time. A June 1990 treatment note 
reflected the Veteran's complaints of gastroenteritis.  
Post-service treatment records document his complaints of 
GERD and such gastrointestinal symptoms as heartburn.

In addition, the Veteran has reported that he receives all 
of his treatment through the VA.  Such treatment records 
dated through July 2008 are located in the claims file.  As 
these records are pertinent to the Veteran's claim and have 
been identified, they must be obtained.  38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
updated VA treatment records.  Copies of 
treatment records dated through July 2008 
are located in the claims file.  All 
efforts to obtain these records should be 
documented in the claims file.

2.  The RO/AMC should afford the Veteran a 
VA orthopedic examination to determine 
whether he suffers from a current left 
knee condition that is related to his 
service.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report or 
in an addendum that the file was reviewed.  
All indicated diagnostic testing and 
diagnostic studies should be undertaken.

The examiner should provide an opinion as 
to whether any current left knee 
disability is at least as likely as not 
(50 percent probability or more) the 
result of a disease or injury in service.

The examiner should provide a rationale 
for each such opinion.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

3.  The RO/AMC should afford the Veteran a 
VA podiatry examination to determine 
whether he suffers from current bilateral 
pes planus or other foot condition that is 
related to his service.  The claims file 
must be made available to the examiner, 
and the examiner should indicate in the 
report or in an addendum that the file was 
reviewed.  All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.

The examiner should provide an opinion as 
to whether any current bilateral pes 
planus or other foot condition is at least 
as likely as not (50 percent probability 
or more) the result of a disease or injury 
in service.

The examiner should provide a rationale 
for each such opinion.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

4.  The RO/AMC should afford the Veteran a 
VA gastrointestinal examination to 
determine whether he suffers from a 
current gastrointestinal condition, 
including GERD, that is related to his 
service.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report or 
in an addendum that the file was reviewed.  
All indicated diagnostic testing and 
diagnostic studies should be undertaken.

The examiner should provide an opinion as 
to whether any current gastrointestinal 
condition is at least as likely as not (50 
percent probability or more) the result of 
a disease or injury in service.

The examiner should provide a rationale 
for each such opinion.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


